977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert HAYES, Plaintiff-Appellant,v.Michael P.W. STONE, Secretary, Department of the Army,Defendant-Appellee,andEqual Employment Opportunity Commission, Defendant.
No. 92-1097.
United States Court of Appeals, Fourth Circuit.
Submitted April 13, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville, No. CA-91-4-3-CIV-H;  Malcolm J. Howard, District Judge.
Herbert Hayes, appellant pro se.
Rudolf A. Renfer, Jr., Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Herbert Hayes appeals from the district court's order dismissing his complaint for failure to serve without good cause a United States Attorney within 120 days of filing.   Fed.R.Civ.P. 4(j).   Our review of the record and the district court's opinion establishes that there was no abuse of discretion.   Accordingly, we affirm on the reasoning of the district court.   Hayes v. Stone, No. CA-91-4-3-CIV-H (E.D.N.C. Dec. 10, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.